Citation Nr: 0308119	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  95-41 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a dental condition 
for the purpose of obtaining outpatient dental treatment from 
VA.

2.  Entitlement to an effective date earlier than April 20, 
1995, for the assignment of a 10 percent rating for 
neurodermatitis, eczema.

3.  Whether a November 1972 RO rating decision, reducing the 
evaluation for neurodermatitis, eczema, from 10 to 
zero percent, may be reversed or amended on the basis of 
clear and unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	Clark C. Evans, attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1963 to September 
1967.

This appeal came to the Board of Veterans' Appeals (Board) 
from June 1995 and later RO decisions that denied service 
connection for a dental condition for the purpose of 
obtaining VA outpatient dental treatment, denied an increased 
(compensable) evaluation for the skin condition, and 
determined that there was no CUE in the November 1972 RO 
rating decision that reduced the evaluation for the skin 
condition from 10 to zero percent.  A December 1997 RO rating 
decision increased the evaluation for neurodermatitis from 
zero to 10 percent, effective from April 20, 1995.  The 
veteran then withdrew his appeal with the issue of 
entitlement to an increased evaluation for the skin 
condition, but appealed for an earlier effective date for the 
10 percent evaluation.  In a December 2000 decision, the 
Board denied the appeal.

The veteran then appealed the December 2000 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  He also appointed Clark C. Evans, attorney, to 
represent him before the Court and VA on the related issues.  
In May 2001, a Court order granted a motion from the VA 
Secretary to vacate and remand the Board's decision with 
regard to the issues listed on the first page of this 
decision for compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) that redefined VA's duty to 
assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were published 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).  The case was thereafter returned to the 
Board.

In an October 2001 letter, the Board asked the veteran's 
attorney whether he wanted to submit additional argument or 
evidence.  In a November 2001 letter, the attorney said he 
would submit additional argument and evidence at a hearing.  
He then submitted a motion for a videoconference hearing to 
be held simultaneously at 2 locations in North Carolina and 
with the Board.  In a July 2002 decision, the Board denied 
the attorney's motion for the videoconference hearing because 
of the inability to provide such a hearing due to technical 
and logistical problems.  In November 2002, the Board 
remanded the case to the RO.

In December 2000, the Board also remanded the issue of 
entitlement to an increased evaluation for neurodermatitis, 
eczema, rated as 10 percent disabling, to the RO for issuance 
of a statement of the case.  The RO sent the veteran and his 
attorney a statement of the case on this issue in January 
2003.  The veteran did not submit a timely substantive appeal 
to complete the appeal of this issue.


FINDINGS OF FACT


1.  The veteran's current dental problems were not manifested 
in service or for many years thereafter, and are not 
demonstrated to be attributable to an incident of service to 
include trauma therein.

2.  An unappealed March 1979 RO rating decision denied an 
increased (compensable) evaluation for the skin condition.

3.  On February 10, 1996, the veteran submitted a claim for 
increased compensation for the skin condition.

4.  Symptoms of the skin condition that warrant a compensable 
evaluation are not demonstrated prior to April 20, 1995, and 
correspondence from the veteran showing an intent to request 
a higher rating for the skin condition was not received after 
the unappealed March 1979 RO rating decision and prior to the 
February 10, 1996 claim for an increased evaluation for this 
condition.

5.  The November 1972 RO rating decision, reducing the 
evaluation for the skin condition from 10 to zero percent, 
was supported by the evidence then of record.

6.  The appropriate statutory and regulatory provisions for 
the establishment of a higher rating for the skin condition 
were considered and correctly applied in the November 1972 RO 
rating decision.



CONCLUSIONS OF LAW

1.  The claim for service connection for a dental condition 
for the purpose of obtaining VA outpatient dental treatment 
is denied.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R.§§ 
3.381,3.382, 17.161 (2002).

2.  The criteria for an effective date earlier than April 20, 
1995, for the assignment of a 10 percent evaluation for 
neurodermatitis, eczema, are not met.  38 U.S.C.A. §§ 1155, 
5110 (West 2002); 38 C.F.R. §§ 3.400, 4.7, 4.118, Code 7806 
(2002).

3.  The November 1972 RO rating decision, reducing the 
evaluation for the skin condition from 10 to zero percent, 
did not contain CUE.  38 C.F.R. § 3.105(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA as noted in the introduction section of this 
decision, redefined VA's duty to assist a veteran in the 
development of a claim.  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims, and that the requirements of the VCAA have in effect 
been satisfied.

With regard to the claims for service connection for a dental 
condition and for an effective date earlier than April 20, 
1995, for the assignment of a 10 percent rating for 
neurodermatitis, eczema, the veteran has been provided with a 
VA dental examination to determine the nature and extent of 
his dental condition and to obtain an opinion as to the 
etiology of his dental problems.  He and his attorney have 
been provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claims, that 
essentially notify them of the evidence needed by the veteran 
to prevail on the claims.  There is no identified evidence 
that has not been accounted for and the veteran's attorney 
has been given the opportunity to submit written argument.  
In a November 2002 letter, the RO notified the veteran of the 
evidence needed to substantiate those claims.  This letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove the claims for service connection for a 
dental condition and for an effective date earlier than April 
20, 1995, for the assignment of a 10 percent rating for 
neurodermatitis, eczema, and that there is no prejudice to 
him by appellate consideration of those claims at this time 
without providing additional assistance to the veteran in the 
development of the claims or to give the attorney another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
extensive record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating those claims.  Hence, no further assistance 
to the veteran is required to fulfill VA's duty to assist him 
in the development of those claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

With regard to the claim as to whether or not the November 
1972 RO rating decision contained CUE for reducing the 
evaluation for neurodermatitis, eczema from 10 to 
zero percent, the Board notes that recently in Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
rendered several holdings which were subsequently addressed 
in a precedent opinion of the VA General Counsel.  In 
VAOPGCPREC 12-2001 it was held, in essence, that Roberson 
conflicted with other case law of the Federal Circuit and did 
not overrule the conflicting cases.  Thus, it was held in the 
VAOPGCPREC 12-2001 that the standard for adjudication of 
alleged CUE remained the same and that there was no duty to 
fully develop a motion alleging CUE because there is nothing 
to develop in light of the fact that a determination of CUE 
is limited to the evidence on file, or constructively on 
file, at the time of the decision being challenged.  Also 
see, Parker v. Principi, 15 Vet. App. 407 (2002).


I.  Service Connection for a Dental Condition for the Purpose 
of Obtaining VA Outpatient Dental Treatment

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition provided 
that they apply for treatment within a certain time after 
service (Class II-eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from combat wound or other service trauma (Class II(a)-
eligibility); those who were prisoners of war (Classes II(b) 
and (c)); those whose dental condition is aggravating an 
associated service-connected disability (Class III or adjunct 
eligibility); those whose service-connected disabilities are 
rated as 100 percent disabling (Class IV-eligibility); those 
who are participating in a rehabilitation program under 
38 U.S.C.A. Chapter 31 (Class V-eligibility); and those who 
have a dental condition that is complicating authorized 
treatment for a medical condition (Class VI-eligibility).  
38 U.S.C.A. § 1712(a)(1); 38 C.F.R. § 17.161.

The authority specifically applicable to service connection 
for dental conditions and governing eligibility for 
outpatient dental treatment may be found at 38 U.S.C.A. 
§ 1712(a)(1); 38 C.F.R. §§ 3.381, 3.382, and 17.161.  The 
significance of finding that a noncompensable service-
connected dental condition is due to dental trauma, as 
opposed to other causes, is that VA provides perpetual dental 
treatment for dental conditions due to service trauma, 
whereas, other dental conditions related to service are 
typically subject to the limitations of one-time treatment 
and timely application after service.  38 C.F.R. § 17.161.  

The provisions of 38 C.F.R. §§ 3.381 and 3.382 outline the 
general criteria for establishing service connection for a 
dental condition for purposes of outpatient dental treatment 
and the evidence needed to establish service connection for 
such a condition.  Generally, the furnishing of treatment or 
prosthesis for noncompensable dental conditions during 
service will not be considered per se as aggravation of a 
dental condition shown to have existed prior to entrance into 
active service.  38 C.F.R. § 3.381(b).  The provisions of 
38 C.F.R. § 3.381 were revised and the provisions of 
38 C.F.R. § 3.382 removed, effective as of June 8, 1999, to 
clarify requirements for service connection of dental 
conditions and provides that VA will consider certain dental 
conditions service-connected for treatment purposes if they 
are shown in service after a period of 180 days.  64 Fed. 
Reg. 30392-30393 (June 8, 1999).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

A review of the record shows that service connection is 
currently in effect for residuals of laceration of the left 
wrist manifested by ulnar and median nerve palsy, rated 
50 percent; and neurodermatitis, eczema, rated 10 percent.

The veteran had active service from March 1963 to September 
1967.  Service medical records show that the veteran 
underwent a medical examination for separation from service 
in August 1967.  It was noted that he had dental defects that 
were remediable.  Service dental records show that the 
veteran received various dental treatment, including 
treatment in September 1967.  The service medical and dental 
records do not show that the veteran sustained dental trauma.

The post service records do not indicate the presence of 
dental problems until the 1990's.  Statements and testimony 
from the veteran in the 1990's are to the effect that he now 
has dental problems due to the placement of caps on his teeth 
in service and that this treatment in service constitutes 
dental trauma.  A statement from his mother was received to 
the effect that there is no family history of dental 
problems.  The term "service trauma" in the above statutory 
and regulatory provisions does not include the intended 
effects of treatment provided during the veteran's military 
service.  VAOPGCPREC 5-97 (Jan. 1997 and correction dated in 
Feb. 1997).  Nor has the veteran submitted competent evidence 
showing that his current dental conditions are the unintended 
effects of treatment in service.  His lay statements and 
testimony, and the lay statement of his mother, are not 
considered competent evidence in this regard because the 
record does not show that they have the experience, education 
or training to make medical statements, diagnoses or 
opinions.  38 C.F.R. § 3.159(a)(1) (2002); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In February 2003, the veteran underwent a VA dental 
examination pursuant to the November 2002 Board remand in 
order to determine the nature and extent of his dental 
condition and to obtain an opinion as to whether or not any 
dental condition found was due to trauma or disease in 
service.  The examiner, a dentist, noted that the veteran had 
gingivitis at the time of his entry into service and that he 
now had generalized adult periodontal disease.  The examiner 
opined based on review of the dental records in the veteran's 
claims folder that the periodontal disease was not due to 
trauma or disease in service.

In this case, there is no competent (medical or dental) 
evidence showing that the veteran is eligible for VA 
outpatient dental treatment based on dental trauma, Class II 
eligibility.  Nor is there competent evidence showing that he 
is eligible for VA outpatient dental treatment on any other 
basis.  Absent objective evidence, medical or dental, showing 
the presence of the claimed disorder and an opinion, 
competent to link it to service, in a manner other than the 
intended effect of medical treatment provided therein, his 
claim for service connection for a dental condition for the 
purpose of obtaining VA outpatient dental treatment must be 
denied.


II.  Entitlement to an Effective Date Earlier than April 20, 
1995, for the Assignment of a 10 Percent Rating for 
Neurodermatitis, Eczema

A May 1972 RO rating decision granted service connection for 
neurodermatitis, eczema.  A 10 percent rating was assigned 
for this condition under diagnostic code 7806, effective from 
March 1972.

The veteran underwent a VA medical examination in November 
1972.  Examination of his skin showed a 3 centimeter healed 
superficial excoriated patch on his right leg.  The diagnosis 
was localized neurodermatitis.

The November 1972 RO rating decision reduced the evaluation 
for the neurodermatitis, eczema, under diagnostic code 7806, 
from 10 to zero percent, effective from February 1973.

The veteran underwent a VA medical examination in March 1979.  
He complained of a recurrent rash on his legs since 1966 that 
erupted and recurred approximately 3 times yearly.  
Examination of his skin showed several vascular residual 
patches on his lower legs.  No active disease was noted.  The 
diagnosis was residual pigmented macules of skin condition 
with no active disease.

A March 1979 RO rating decision confirmed the evaluation for 
the skin condition.  The veteran was notified in April 1979 
that the evidence did not warrant a change in the current 
evaluation of 10 percent (zero percent) for his skin 
condition.  He did not appeal this determination.  The 
zero percent rating for this condition remained unchanged 
until the December 1997 RO rating decision increased it to 
10 percent, effective from April 20, 1995.

On February 10, 1996, the veteran submitted a claim for an 
increased rating for his service-connected skin condition.  
VA medical reports of the veteran's treatment for various 
conditions, including a skin condition, from 1993 to 1996 
were received in conjunction with the February 10, 1996 
claim.  These medical reports do not show symptoms of a skin 
condition warranting a compensable rating prior to a report 
of his treatment on April 20, 1995.  Nor does the record show 
the receipt of correspondence from the veteran after the 
unappealed March 1979 RO rating decision, denying an 
increased evaluation for the skin condition, and prior to the 
February 10, 1996 claim for an increased evaluation for this 
condition, indicating his intent to claim an increased rating 
for the service-connected skin condition.

Various evidence was received of the veteran's treatment and 
evaluations in 1996 and later, and the veteran asserts that a 
physician told him at one of those evaluations that the 
10 percent rating for his skin condition should not have been 
reduced to zero percent.  This evidence is not relevant to 
his claim for an earlier effective date for the service-
connected condition that is based on the date of receipt of a 
claim as noted below.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule), which represent, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Dermatitis will be rated analogous to eczema.  38 C.F.R. 
§§ 4.118, Codes 7817, 7819 (1972 and now).   Eczema with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area will be assigned a 
zero percent rating.  A 10 percent rating is warranted for 
eczema with exfoliation, exudation or itching and involvement 
of an exposed surface or extensive area.  A 30 percent 
evaluation requires constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
requires ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Code 7806 (1972 and now).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If it is factually 
ascertainable that the disability increased within one year 
preceding the date of claim for the increased rating, the 
effective date of increased compensation will be the date the 
disability increased within that year.  38 C.F.R. 
§ 3.400(o)(2).  The Board may not consider evidence 
previously considered in a prior final decision on the same 
issue to establish an increased rating.  The Board may 
consider evidence previously considered in a prior final 
decision on the same issue in conjunction with later evidence 
for the purpose of determining an effective date.  Hazan v. 
Gober, 10 Vet. App. 511 (1997).

The March 1979 RO rating decision confirmed the zero percent 
rating for the neurodermatitis, eczema, that was in effect at 
that time.  While the April 1979 RO letter to the veteran in 
April 1979 erroneously notified him that a 10 percent rating 
for this condition was confirmed rather than a zero percent 
rating, this technical error did not affect the outcome of 
the case and did not constitute clear and unmistakable error.  
Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 1999).  The veteran 
had been previously advised of the reduction in the 
evaluation for the skin condition from 10 to zero percent and 
the error should have been readily apparent to him.  Since he 
did not appeal the March 1979 RO rating decision it is final.  
38 U.S.C.A. § 7105, previously 4005, (West 1991).  The 
effective date for an increased evaluation based on an 
increased rating claim is based on the above noted statutory 
and regulatory provisions.

A longitudinal review of all the medical evidence in this 
case does not show symptoms of the service-connected skin 
conditions to warrant a compensable rating for this condition 
under diagnostic code 7806 during the year prior to February 
10, 1996, until April 20, 1995.  Nor does the evidence in the 
claims folders show receipt of correspondence from the 
veteran indicating his intent to claim an increased 
evaluation for the service-connected skin condition that was 
received after the unappealed March 1979 RO rating decision 
and prior to receipt of his claim on February 10, 1996 for an 
increased rating for this condition.

Accordingly, the Board finds that the effective date of April 
20, 1995, assigned for the 10 percent evaluation for 
neurodermatitis, eczema, by the RO, is proper.  The 
preponderance of the evidence is against the claim for an 
effective date earlier than April 20, 1995, for the 
assignment of a 10 percent evaluation for the skin condition, 
and the claim is denied.  

The benefit of the doubt doctrine is not for application with 
regard to the claims discussed in sections I and II of this 
decision because the preponderance of the evidence is against 
those claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


III.  Whether the November 1972 RO Rating Decision Contained 
CUE for Reducing the Evaluation for Neurodermatitis, Eczema, 
from 10 to Zero Percent

The veteran asserts that the November 1972 RO rating decision 
contained CUE for reducing the evaluation for his 
neurodermatitis, eczema, from 10 to zero percent because the 
symptoms of this skin condition clearly warrant the 
assignment of a compensable evaluation.  He also asserts that 
there was CUE in this RO rating decision for failing to 
consider the provisions of 38 C.F.R. § 3.344 (then and now).

The provisions of 38 C.F.R. § 3.344(a) and (b) are applicable 
in rating reductions for disabilities that have 
"stabilized" over a 5-year period or more.  In such cases, 
the evidence of record at the time of the reduction decision 
must demonstrate a sustained and material improvement based 
on the entire record of pertinent medical evidence.  Lehman 
v. Derwinski, 1 Vet. App. 339 (1991).  Moreover, if the 
evidence of record casts a doubtful shadow upon a reduction 
in the rating decision, then the proposed reduction will be 
suspended for one to two years until a reexamination is 
performed; the RO will re-interpret the record in light of 
the veteran's entire medical history, with emphasis upon the 
most recent history.  

With regard to the assertion that there was CUE in the 
November 1972 RO rating decision for failing to consider the 
provisions of 38 C.F.R. § 3.344, the 10 percent rating for 
the neurodermatitis, eczema, was effective from 1972 to 1973, 
well under 5 years; the skin condition is not a disability 
that was stabilized and unlikely to improved; and 
reexamination disclosing improvement warranted a reduction in 
the rating.  38 C.F.R. §§ 3.105(e), 3.344(c).

Previous determinations of the RO are final and binding, 
including decisions as to the degree of disability, and will 
be accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).  CUE is a very specific and rare kind of error; 
it is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at the time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication,  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).

The medical evidence of record at the time of the November 
1972 RO rating decision consisted of a report of VA medical 
examination in November 1972 showing essentially a 
superficial skin patch of the right leg.  The evidence then 
of record did not undebatably mandate the continuation of a 
10 percent rating for the skin condition under diagnostic 
code 7806.  Hence, the Board finds that the November 1972 RO 
rating decision, reducing the evaluation for the skin 
condition from 10 to zero percent, was supported by the 
medical evidence then of record.  

A review of the November 1972 RO rating decision shows that 
relevant medical evidence and applicable statutory and 
regulatory provisions were considered in the evaluation of 
the veteran's skin condition, and that the zero percent 
evaluation assigned for the skin condition was correct.  
Hence, the Board finds that the November 1972 RO rating 
decision may not be reversed or revised on the basis of CUE.


ORDER

The claim for service connection for a dental condition for 
purposes of VA outpatient dental treatment is denied.

An effective date earlier than April 20, 1995, for the 
assignment of a 10 percent rating for neurodermatitis, 
eczema, is denied.

The November 1972 RO rating decision, reducing the evaluation 
for neurodermatitis, eczema, from 10 to zero percent, may not 
be reversed or amended on the basis of CUE; the appeal is 
denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

